Citation Nr: 1019850	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for radiculopathy of 
the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to May 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO in April 2010; a transcript of the hearing 
is associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and radiculopathy of the bilateral lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's tinnitus was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
tinnitus herein constitutes a complete grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Service connection may be granted for a disorder resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disorder; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304 (2009).  
See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2009) and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

In the present case, the Veteran contends that his tinnitus 
is related to service.  In first determining whether a 
current disorder is shown by the record, an audiological 
evaluation was conducted in April 2007, and he was diagnosed 
with bilateral tinnitus.  As such, the evidence demonstrates 
the existence of a current disorder, meeting the first 
requirement for the establishment of service connection.  
Caluza, 7 Vet. App. at 506.

Upon a review of service treatment records, it does not 
appear that the Veteran sought treatment for or complained of 
hearing problems during service, and his separation 
examination did not reveal any abnormalities.  However, at 
his Board hearing, the Veteran testified that he was exposed 
to excessively loud noise from airplanes as a parachute 
rigger in the military.  His DD-214 confirms that the 
Veteran's military occupational specialty (MOS) was "rigger 
chief" and that he completed several courses involving 
airplanes.  This corroborates his history of in-service noise 
exposure from airplanes.

The law provides that service connection may be granted when 
the evidence establishes a nexus between active duty service 
and current complaints.  To that end, the Board places 
significant probative value on a private medical examination 
that evaluated the nature and etiology of his claimed 
disorder.

A November 2005 private examiner, Dr. R.H. determined that 
the Veteran's current bilateral tinnitus was related to 
service.  Specifically, the examiner indicated that, "[t]he 
Veteran developed recurrent tinnitus from the loud acoustical 
trauma from the aircraft motors and from altitude monitors."  
This opinion was based on a physical examination of the 
Veteran, a review of the pertinent medical records, and the 
subjective history provided by the Veteran.

In April 2007, the Veteran was afforded a VA compensation 
examination.  The VA examiner was not provided the claims 
file to review.  Based solely on a physical examination of 
the Veteran, the VA examiner determined that she could not 
resolve the issue of whether the Veteran's current bilateral 
tinnitus was related to his active duty "without resorting 
to mere speculation."  See Bloom v. West, 13 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); see also Jones v. 
Shinseki, No. 07-3060 (March 25, 2010) (a VA examiner cannot 
use the phrase "without resorting to mere speculation" "as 
a substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled").
 
Thus, after carefully reviewing all the evidence on file, the 
Board finds no adequate basis to reject the competent 
evidence of record that is favorable to the Veteran.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  Here, the Board finds that 
the private medical opinion provided is sufficient to warrant 
service connection.  Specifically, the private examiner 
interviewed the Veteran and conducted a physical examination, 
and there is no indication that the examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Moreover, as there is no 
contradicting evidence of record, the Board finds the private 
physician's opinion to be of great probative value.

Given the favorable nexus opinion provided by the Veteran's 
private physician, along with the Veteran's competent 
statements regarding in-service events and noise exposure, 
the Board resolves doubt in the Veteran's favor and finds 
that the evidence supports service connection for bilateral 
tinnitus.  As such, his service connection claim is granted.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.



Hearing Loss Claim

At his April 2010 Board hearing, the Veteran indicated that 
his current bilateral hearing loss had worsened since his 
last VA compensation examination in April 2007.  At the April 
2007 VA compensation examination, the Veteran did not have 
sufficient hearing loss in his ears to be considered a 
disability by VA standards.  38 C.F.R. § 3.385 (2009).  

The Board observes that VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran claims that a disability is 
worse than when originally rated or last examined by VA, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey, 6 Vet. App. at 381 (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See also VAOPGCPREC 11-95 (April 7, 1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Therefore, the Board finds that a remand is warranted in 
order to obtain a new VA compensation examination to assess 
the current severity of the Veteran's bilateral hearing loss.



Radiculopathy Claim

At his Board hearing, the Veteran stated that he has recently 
been treated by the VA Medical Center (VAMC) in Wichita, 
Kansas, and by D.K., his private physician's assistant 
(P.A.), for his radiculopathy of the bilateral lower 
extremities.  No attempt has been made by the RO to obtain 
complete copies of these medical records.  Thus, these 
records should be obtained before deciding his appeal.  
38 C.F.R.§ 3.159(c)(2) (2009).

The Board observes that the issue of radiculopathy bilateral 
lower extremities was previously sent to VA examiners to 
obtain VA examinations and opinions.  However, upon review of 
the opinions obtained in April 2003 and July 2007, the Board 
finds that further inquiry is warranted.  The April 2003 VA 
examiner did not provide an opinion with regard to the 
etiology of the Veteran's radiculopathy.  Further, the July 
2007 examiner was only requested to comment upon whether the 
Veteran's radiculopathy of the bilateral lower extremities 
was related to his service-connected status post L5-S1 
laminectomy.  As such, no opinion was rendered with respect 
to whether the Veteran's current radiculopathy of the 
bilateral lower extremities was directly incurred during his 
active duty.  Additionally, the VA examiner did not consider 
the Veteran's statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Therefore, the Board finds that a remand is warranted in 
order to return the file to the July 2007 VA examiner so that 
he may review the full record, prior to offering a more 
complete opinion regarding the etiology of the Veteran's 
radiculopathy of the bilateral lower extremities.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule a VA audiological examination 
to determine the nature and etiology of 
any current bilateral hearing loss.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  All indicated studies 
should be performed.  The examiner should 
also fully describe the functional effects 
caused by the Veteran's hearing loss.  
Specifically, the examiner should provide 
the following:

 	(a) Diagnose any current bilateral 
hearing loss; and,

(b) Is it at least as likely as not (50 
percent or more probability) that any 
current bilateral hearing loss was 
incurred in or aggravated by the 
Veteran's service, to include his 
presumed in- service noise exposure?  
The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

2.  The RO/AMC shall contact the VAMC in 
Wichita, Kansas, to obtain the Veteran's 
treatment records.  If attempts to obtain 
these records are unsuccessful, and 
further attempts to obtain them would be 
futile, then also document this in the 
file and notify the Veteran accordingly.

3.  The RO/AMC shall contact the Veteran 
and ask him to provide the name and 
address of D.K., his private P.A.  With 
his authorization, obtain these treatment 
records.  If attempts to obtain these 
records are unsuccessful, and further 
attempts to obtain them would be futile, 
then also document this in the file and 
notify the Veteran accordingly.

4.  Upon obtaining the above records and 
associating them with the claims file (or 
upon documenting why the above records 
cannot be obtained), the Veteran's claims 
file should be returned to the examiner 
who conducted the July 2007 VA examination 
for an addendum concerning the etiology of 
the Veteran's radiculopathy of the 
bilateral lower extremities.  If the July 
2007 VA examiner is unavailable, the 
claims file should be referred to an 
appropriate VA examiner for an etiology 
opinion.  The Veteran's entire claims file 
and a copy of this remand should be made 
available to the examiner for review.  The 
examiner should review the claims file in 
conjunction with offering an opinion.  The 
examiner should offer an opinion as to 
whether the Veteran's radiculopathy of the 
bilateral lower extremities is likely, 
unlikely, or at least as likely as not 
directly related to his active duty from 
March 1983 to May 2003.

The examiner must provide a complete 
rationale for all opinions expressed.  The 
examiner must also consider the Veteran's 
statements regarding the incurrence of his 
radiculopathy of the bilateral lower 
extremities, in addition to considering 
the Veteran's statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims for bilateral hearing 
loss and radiculopathy of the bilateral 
lower extremities should be readjudicated 
based on the entirety of the evidence.  If 
the claims remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


